DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 101

35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-24 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claimed “machine-readable medium”, consistent with a conclusion reached by one skilled in the art based on both the specification disclosure and the state-of-the-art, is that the full scope covers transitory “signal” embodiments. The state-of-the-art at the time the invention was made included signals, carrier waves and other wireless communication modalities (e.g. RF, infrared, etc.) as media on which executable code was recorded and from which computers acquired such code. Thus, the full scope of the claim covers “signals” and their equivalents, which are non-statutory per se (In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).
The examiner suggests clarifying the claims to exclude such non-statutory signal embodiments, such as (but not limited to) by reciting a “non-transitory machine-readable storage medium”, or equivalents.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Fang (U.S. Patent No. 10,769,764) (hereafter referred to as “Fang”).  
	 With regard to claims 1, 7, 13, 19 and 25, Fang describes one or more processors, having non-transitory processor-readable medium (see Figures 1 and 7, elements 110 and 700 respectively, and refer for example to column 4, lines 29-53 and column 9, lines 1-62), to cause one or more visual effects to be applied to one or more images having a resolution that is less than a first resolution (see Figure 6 and refer for example to column 5, line 46 through column 6, line 33, the downscaled content image (LR) has a resolution that is less than a first resolution) and upscaling the one or more images after the one or more visual effects have been applied to the one or more images to a resolution that is greater than or equal to the first resolution (see Figure 6 and refer for example to column 7, lines 11-34, the stylized image has a higher resolution than the downscaled content image (LR), the stylized image has visual effects as discussed in column 4, line 55 through column 5, line 13).  
As to claims 2, 8, 14, 20 and 26, Fang describes wherein the one or more visual effects are approximated using one or more neural networks (refer for example to column 1, line 66 through column 6, line 29). 
In regard to claims 3, 9, 15, 21 and 27, Fang describes wherein the one or more visual effects include addition of bloom, color correction, motion blur, lens flare, sharpening, filtering, chromatic aberration, lens distortion, chromatic glitch, or interface elements (refer for example to column 4, line 55 through column 5, line 13 and column 6, lines 45-62).  
With regard to claims 4, 10, 16, 22 and 25, Fang describes wherein a first parameterized function is determined for the one or more images having a resolution less than the first resolution, and wherein a second parameterized function is determined based on the first parameterized function and used to approximate the one or more visual effects for the one or more images having a resolution greater than or equal to the first resolution (see Figure 6 and refer for example to column 7, line 35 through column 8, line 65).
As to claims 5, 11, 17, 23 and 29, Fang describes wherein the one or more circuits are further to apply one or more enhancements to the one or more images, having a resolution greater than or equal to the first resolution, after the one or more visual effects are approximated (refer to column 4, line 55 through column 5, line 13, column 6, lines 45-62, and column 7, line 35 through column 8, line 65).
In regard to claims 6, 12, 18, 24 and 30 Fang describes wherein the one or more circuits are further to downscale the one or more images, having less than the first resolution, to a resolution of an initial aliased image generated by a rendering engine (refer to column 6, line 34 through column 7, line 10). 




Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Staelin, Caballero, Ozeki, choi, Hwang, Bae, Zhang and Yang all disclose systems similar to applicant’s claimed invention.  







Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:00am to 1:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
January 19, 2021